DETAILED ACTION
1.	Applicant’s amendment received on August 12, 2022 in which claims 1, 12, and 19 were amended, claims 21-29 were added, and claims 3-4, 10, 13-15 and 17-18 were canceled, has been fully considered and entered, but the arguments are not deemed to be persuasive. 
NOTE: 	The finality of the last office action mailed on November 25, 2022 has been withdrawn in view of the Applicant’s Interview. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The Applicant argues that claims 3 and 4 are now embodied in independent claim 1. The Applicant notes that claim 1 now recites that the person is profiled based on height as determined based on the input from the camera, that the at least one mechanism includes the seat assembly, and the seat assembly is adjusted to a configuration to correlate to the height of the person.

The Examiner reminds the Applicant that Konyardy further discloses those limitations in col. 48, lines 8-15 that the method begins by identifying the vehicle operator “The method 800 may begin by identifying the vehicle operator (block 802) and accessing a user profile for the vehicle operator (block 804). During vehicle operation, information regarding the vehicle environment and vehicle operation may be obtained (block 806) and evaluated to determine allowable settings for the one or more autonomous operation features of the vehicle 108 based upon the user profile (block 808)”.  The Applicant should note that the user profile will inherently save the user’s height as well as the different information regarding the user. In fact, multiple users may save their profile in memory as noted for block 808 (user profile). The section cited by the Applicant will be maintained by the Examiner as a section of the prior art which clearly meet the claimed limitations. The claims are rejected as best understood by the Examiner, and certain features are considered as inherent and have been used for years in known luxury vehicles.  The Applicant is urged to read the detailed description of Konyardy’s Fig. 8 (See col. 48, lines 5-67, col. 49, lines 1-46).
The prior art further discloses the claimed limitations in col. 39, lines 61-67 and col. 40, lines 1-3  “a user profile may be created to indicate general user preferences regarding minimum route requirements, which may vary by time, location, weather, other environmental conditions, or whether the vehicle is operating in an emergency mode. For example, the user profile may indicate that a user prefers fully autonomous operation during weekday rush-hour operation. As another example, a user profile associated with a new driver may require fully autonomous operation after a certain time or in inclement weather.”

The Applicant further argues that claim 2 recites that the person is profiled without accessing data regarding the person that is already stored in a user profile prior to receipt of the input from the camera.
The Applicant is urged to better write the limitations in order to better define over the prior art. In fact, the inventive feature that the Applicant is attempting to argue is not really claimed. 
Claim 2 appears to be confusing. For example, Person 1 is profiled without accessing data regarding person 2 (Note that the difference between person 1 and person 2 is not well defined) that is already stored in a user profile prior to receipt of the input from the camera. 

The general idea of claim 2 is met by the prior art. The Applicant should note that the user profile may save up to N profiles in the database/memory/storage, and driver 3/user 3 who is about to drive does not have to access  the profile of driver 1 nor driver 2. 

The Applicant is making an argument for each claim in the hope that the Examiner will be convinced. A new rejection will be provided while identifying the limitations of the newly added claims. 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US Patent no. 10,324,463 (Konrardy ‘463)) in view of Konyardy et al. (US Patent no. 10,482,226 (Kanrardy ‘226)).

Regarding claim 1, Konrardy’463  discloses a vehicle (See Abstract), comprising: a motor (See col. 65, lines 25-40); a drive train and chassis (See Konrardy’463 col. 21, lines 60-67 and col. 22, lines 1-10); a battery (See Konrardy’463 col. 52, lines 25-51); a seat assembly comprising a seat in which people can sit (See Konrardy’463 col. 31, lines 66-67 and col. 32, lines 1-8); at least one processor (See Konrardy’463col. 22, lines 11-22); a camera accessible to the at least one processor (See Konrardy’463  col. 58, lines 65-67 and col. 59, lines 1-11); and storage accessible to the at least one processor and comprising instructions executable by the at least one processor (See Konrardy’463 col. 12, lines 6-33) to: receive input from the camera (See Konrardy’463  col. 32, lines 47-56); based on the input from the camera, profile a person; and based on the profiling of the person, adjust at least one mechanism within the vehicle (See Konrardy ‘463 col. 49, lines 46-67 and col. 50, lines 1-2).
	It is noted that although Konyardy ‘463 discloses person profiling in col. 60, lines 42-67 and col. 61, lines 1-9, it is silent about the person being profiled based on height, and wherein a seat assembly is adjusted to a configuration correlated to the height of the person.
	However, Konrardy ‘226 teaches the person being profiled based on height, and wherein a seat assembly is adjusted to a configuration correlated to the height of the person (See Konrardy’226 col. 7, lines 65-67, col. 8, lines 1-15).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the profile of Konrardy’462 to incorporate the teachings of Konrardy ‘226 wherein the person being profiled based on height, and wherein a seat assembly is adjusted to a configuration correlated to the height of the person. The motivation for performing such a modification in Konrardy’463 is to provide and automatic seat adjustment based on a prerecorded user profile.

As per claim 12, it is noted that although Konrardy’463 teaches a method, comprising: receiving, at a vehicle (See Konrardy’463’s Abstract), data pertaining to at least one characteristic of a person; and based on the data, adjusting at least one mechanism within the vehicle (See Konrardy’463 col. 49, lines 46-67 and col. 50, lines 1-2), it silent about the newly added limitations “wherein the data is received from a biometric sensor on the vehicle, wherein the data is used to identify a preconfigured profile for the person, wherein the preconfigured profile indicates an adjustment to make to the at least one mechanism, and wherein the adjustment is made to the at least one mechanism based on the preconfigured profile; and wherein the biometric sensor comprises a fingerprint sensor.”
	However, Konrardy ‘226 teaches “wherein the data is received from a biometric sensor on the vehicle, wherein the data is used to identify a preconfigured profile for the person, wherein the preconfigured profile indicates an adjustment to make to the at least one mechanism, and wherein the adjustment is made to the at least one mechanism based on the preconfigured profile; and wherein the biometric sensor comprises a fingerprint sensor” (See Konrardy’ 226 col. 7, lines 65-67 and col. 8, lines 1-15 and col. 4, lines 32-67 and col. 5, lines 1-11).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Konrardy’ 463 by incorporating the teachings of Konrardy’226 wherein the data is received from a biometric sensor on the vehicle, wherein the data is used to identify a preconfigured profile for the person, wherein the preconfigured profile indicates an adjustment to make to the at least one mechanism, and wherein the adjustment is made to the at least one mechanism based on the preconfigured profile; and wherein the biometric sensor comprises a fingerprint sensor.  The motivation for performing such a modification in Konrardy ‘463 is to provide and automatic seat adjustment based on a prerecorded user profile (Also see Konrardy ‘226 col. 4, lines 15-62).

As per claim 19, Konrardy’463 discloses one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor (See Konrardy’463 col. 73, lines 22-35) to: receive, at a vehicle, data pertaining to at least one characteristic of a person; and based on the data, adjust at least one mechanism within the vehicle (See Konrardy’463 col. 48, lines 8-19; col. 49, lines 46-67 and col. 50, lines 1-2).
Although Konrardy’463 teaches a method, comprising user profile, it is silent about adjust one or more of: a position, base on height, of a seat within the vehicle with respect to a back of the seat, a position of the back of the seat with respect to the base of the seat, a height of a steering wheel of the vehicle, a distance of the steering wheel from the base of the seat.
However  Konrardy’ 226 teaches adjust one or more of: a position, base on height, of a seat within the vehicle with respect to a back of the seat, a position of the back of the seat with respect to the base of the seat, a height of a steering wheel of the vehicle, a distance of the steering wheel from the base of the seat (See Konrardy’ 226 col. 7, lines 65-67 and col. 8, lines 1-15 and col. 4, lines 32-67 and col. 5, lines 1-11; and col. 11, lines 47-67 and col. 12, lines 1-3).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Konrardy’ 463 by incorporating the teachings of Konrardy’226 to adjust one or more of: a position, base on height, of a seat within the vehicle with respect to a back of the seat, a position of the back of the seat with respect to the base of the seat, a height of a steering wheel of the vehicle, a distance of the steering wheel from the base of the seat .  The motivation for performing such a modification in Konrardy ‘463 is to provide and automatic seat adjustment based on a prerecorded user profile (Also see Konrardy ‘226 col. 4, lines 15-62).

As per claim 2, Konrardy’463 further discloses a vehicle wherein the person is profiled without accessing data regarding the person that   is already stored in a user profile to receipt of the input from the camera (See Konrardy’463 col. 48, lines 8-15).

As per claim 5, the combination of Konrardy’463 and Konrardy ‘226 further discloses the vehicle wherein the at least one mechanism comprises a steering wheel assembly, and wherein the steering wheel assembly is adjusted to a configuration correlated to the height of the person (See Konrardy’463 col. 10, lines 60-67 and col. 11, lines 1-13).

As per claim 6, the combination of Konrardy’463 and Konrardy ‘226 further discloses the vehicle wherein the at least one mechanism comprises a mirror assembly, and wherein the mirror assembly is adjusted to a configuration correlated to the height of the person (See Konrardy’463 col. 49, lines 59-67 and col. 50, lines 1-3).

As per claim 7, the combination of Konrardy’463 and Konrardy ‘226  further discloses the vehicle wherein the person, using the input from the camera, is profiled based on one or more of age, weight and sex (See Konrardy’463 col. 58, lines 43-50).

As per claim 8, the combination of Konrardy’463 and Konrardy ‘226  further discloses the vehicle wherein the instructions are executable to: store facial recognition data pertaining to the person that is generated based on input from the camera and also store data pertaining to a configuration of the at least one mechanism (See Konrardy’463 col. 58, lines 32-50).

As per claim 9, the combination of Konrardy’463 and Konrardy ‘226  further discloses the vehicle wherein the configuration of the at least one mechanism comprises one or more of: the adjustment to the at least one mechanism performed by the vehicle based on the input from the camera, another adjustment to the at least one mechanism performed by the vehicle based on user input (See Konrardy’463 col. 43, lines 20-46).

As per claim 11, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, Konrardy’463 further discloses the vehicle wherein the instructions are executable to: based on the input from the camera, profile the person to identify the person by face; and based on the identification of the person by face, adjust at least one mechanism within the vehicle according to a preset for the at least one mechanism that is associated with the person and that is configured prior to receipt of the input from the camera (See Konrardy’463 col. 60, lines 25-41, col. 48, lines 40-56).

As per claims 13 and 20, Konrardy’463 further discloses the method wherein the data is received from a biometric sensor on the vehicle, wherein the data is used to identify a preconfigured profile for the person, wherein the preconfigured profile indicates an adjustment to make to the at least one mechanism, and wherein the adjustment is made to the at least one mechanism based on the preconfigured profile (See Konrardy ’463 col. 60, lines 42-53).

As per claim 14, Konrardy’463 further discloses the method wherein the biometric sensor comprises a fingerprint sensor (See Konrardy ‘463 col. 8, lines 21-27).

As per claim 15, Konrardy’463 further discloses the method wherein the biometric sensor comprises a camera (See Konrardy ‘463 col. 19, lines 47-57; col. 59, lines 53-67 and col. 60, lines 1-7 and lines 18-23).


As per claim 16, Konrardy’463 further discloses the method wherein the data is first data, and wherein the method comprises: receiving, at the vehicle, user input to make a first adjustment to the at least one mechanism (See Konrardy’463 col. 43, lines 40-46); and based on the user input, uploading second data to a cloud profile for the person, the second data indicating the first adjustment to the at least one mechanism (See Konrardy’463 col. 15, lines 27-42, col. 11, lines 63-67 and col. 12, lines 1-5).

As per claims 21-29, the limitations of these claims have been noted in the rejection of claims 1, 12 and 19. The combination of Konyardy’463 and Konyardy ‘226 teaches height adjustment, mirror angle adjustment, steering wheel adjustment and fingerprint data (See Abstract, Konrardy ‘266 col. 4, lines 15-62, col. 12, lines 41-57, col. 24, lines 39-67, and col. 25, lines 1-5).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Konrardy’ 463 by incorporating the teachings of Konrardy’226 to provide height adjustment, mirror angle adjustment, steering wheel adjustment and fingerprint data.  The motivation for performing such a modification in Konrardy ‘463 is to provide and automatic seat adjustment based on a prerecorded user profile  where fingerprint, mirror angle adjustment, steering wheel as saved in the memory for later usage (Also see Konrardy ‘226 col. 4, lines 15-62).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424